Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-18-22.
In the event that the application becomes or is in condition for allowance except for the presence of claims 1-5, directed to non-elected claims without traverse, the claims should be cancelled. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicants language in claim 6 line 4, the recited “alternately” is unclear as to what exactly is being alternated. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20190276678 see abstract, paragraphs [0003] and [0004].

Applicants claim 6 is directed to a method for preparing a polylactic acid polymer composition comprising

 obtaining an amorphous polylactic acid polymer having a weight average molecular weight of between about 115,000 to about 180,000 

and forming into powders having an average diameter below 250 um: 

alternately, treating the polylactic acid polymer such that the molecular weight is between about 35,000 to 45,000,

 it has a glass transition temperature of between about 55 °C and 58 °C, 

and it has a relative viscosity of about 1.45 to about 1.95 centipoise;

 for forming particles from the treated polylactic acid polymer

 with grinding without cryogenics wherein 90% of the particles have a diameter of less than about 250 µm.; thereafter, mixing with furnish to form mats.


US Pub 20190276678 teaches a powder coating composition grindable at non-cryogenic temperatures, a coating system including the powder coating composition and a method of preparing the powder coating composition.  The coating composition has an average particle size from 15 to 150 microns (which reads on the particle diameter of less than about 250 µm. See abstract .  Further, in paragraph [0003], the reference discloses a powder coating composition grindable at non-cryogenic temperatures including: (a) a first polymer having a number average molecular weight (Mn) of more than 1,000 (which would overlap the corresponding amount of the weight average molecular weight of 115,000 to 180,000)  and a Tg of at least 40.degree. C.(which would overlap a glass transition temperature of between about 55 C to 58C.)
The reference does not disclose a relative viscosity of about 1.45 to about 1.95 centipoise.  However, since each of the steps, reactants and conditions appear to be the same or overlapping as shown above, a resulting composition powder having a relative viscosity within those ranges claimed by applicants appears to naturally flow therefrom and would be present in the polylactic acid polymer composition. Additionally, an “alternating treatment” is not mentioned in the reference. However, as noted above, the exact step or steps that are being “alternated” are not clear clearly set forth in applicants claim and thus, it is not apparent whether the reference contains the alternating steps or not. Nevertheless, given the process steps, reactants and process conditions shown in the reference, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the particular parameters as known in the art, to achieve the same product as claimed by applicants since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art to achieve a relative viscosity suitable for polylactic composition powders, since, generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
    In conclusion, in view of the above, there appears to be no significant difference between the reference and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/           Primary Examiner, Art Unit 1765